Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about March 31, 1993, which, insofar as appealed from, upon fixing the fair value of petitioner’s shares in respondent corporation pursuant to Business Corporation Law § 1118, denied petitioner interest on such fair value, unanimously affirmed, with costs.
Under Business Corporation Law § 1118, the award of interest, and its rate, are expressly made discretionary with the court, and should be refused if the petitioner has acted in bad faith (Matter of Blake v Blake Agency, 107 AD2d 139, 150, lv denied 65 NY2d 609). We agree with the IAS Court that petitioner’s frivolous reliance on the voting trust agreement held void in the prior Illinois action evidenced his bad faith. Concur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.